 450PPG INDUSTRIES, INC.PPG Industries,Inc.'andInternational ChemicalWorkers Union,Local776,AFL-CIO. Case9-CA-4298June 27, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn April 2, 1968, Trial Examiner Thomas S. Wil-son issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief, and the Charging Party filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow, and hereby orders that the Respondent,PPG Industries, Inc., Circleville, Ohio, its officers,agents,successors,and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified.Substitute the following for Section 1 of the TrialExaminer's Recommended Order:"1.Cease and desist from:The name ofthe Respondent has been changedfromPittsburgh PlateGlass Company to PPGIndustries, Inc2We note thatRespondent does not contest the Trial Examiner's findingthat itmay not unilaterallyinstituteLabor Grade 13, howeverit contendsthat the Order and noticerecommendedby the Trial Examiner are toobroad and infringeupon Respondent's contractual right to administer itsjob evaluation programWe find meritinRespondent's contention andshall amendthe RecommendedOrder and noticeWe also findmerit in Respondent's exception to theTrial Examiner'sfinding thatRespondent had engagedin a variety of unfair laborpractices"(a) Refusingto bargain by unilaterally creatingnew or additional labor grades for the employees inthe bargaining unit described below, during theterm of any collective-bargaining agreement cover-ing said employees, without first consulting withand bargaining with the Union concerning suchchanges and reaching agreement on any modifica-tion of the terms of the contract. The bargainingunit is:All production and maintenance employees ofRespondent including process control men,product finishers, warehousemen, and utilitymaintenancemen, employed at Circleville,Ohio, but excluding all other employees,technicians,material dispatchers, office cleri-calemployees, guards, and supervisors asdefined in the Act."(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to form,join, or assistthe above-named or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities,except to the extent that such right may be affectedby the proviso in Section 8(a)(3) of the Act."2.The notice attached to the Trial Examiner'sDecision is modified by substituting the followingfor the first indented paragraph thereof:WE WILL NOT refuse to bargain collectivelywith International ChemicalWorkers Union,Local 776, AFL-CIO, by unilaterally creatingnew or additional labor grades for the em-ployees in the bargaining unit described below,during the term of any collective-bargainingagreementcovering said employees, withoutfirstconsulting with and bargaining with theUnion concerning such changes and reachingagreementon any modification of the terms ofthe contract. The bargainingunit is:3.Delete the second indented paragraph of thenotice.4.Amend the Employer's name as itappears inthe notice to PPG Industries, Inc.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar asitallegesviolations of the Act not found herein by the Board.and thatRespondentwas opposed to the policies of theAct Accordingly,we shall issue a narrow Order hereinWe find, contrary to the TrialExaminer, that the lettersent byRespon-dent to its employees did notconstitute an attempt to denigratethe Unionor undercut its authority and shall dismiss that allegation of the complaintWe hereby correct theinadvertenterrorin the last paragraphof Conclu-sions under section III by substitutingfor the Trial Examiner's finding of aviolation ofSec 8(a)( I) and(3), a finding of a violation of Sec 8(a)( I )and (5)172 NLRB No. 61 PPG INDUSTRIES, INC.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon acharge duly filed on June 1, 1967, by InternationalChemical Workers Union, Local 776, AFL-CIO,hereinafter referred to as the Union, the GeneralCounsel of the National LaborRelations Board,hereinafter referred to as the General Counsel' andthe Board, respectively, by the Regional Directorfor Region 9, Cincinnati, Ohio, issued its complaintdated August 28, 1967, against Pittsburgh PlateGlassCompany, hereinafter referred to as theRespondent. The complaint alleged that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(1) and (5) and Section2(6) and (7) of the Labor Management RelationsAct, 1947, as amended, herein referred to as theAct.Respondent duly filed its answer admitting cer-tain allegations of the complaint but denying thecommission of any unfair labor practices.Pursuant to notice a hearing thereon was held inCircleville, Ohio, on November 1, 1967, before me.Allpartiesappearedatthehearing,wererepresented by counsel, and were afforded full op-portunity to be heard, to produce, examine, andcross-examine witnesses,and to introduce evidencematerial and pertinent to the issues. At the conclu-sion of the hearing, oral argument was waived.Briefswere received from General Counsel andRespondent on December6, 1967.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTPittsburgh Plate Glass Company is a Pennsyl-vania corporation engaged in the manufacture, dis-tribution, and sale of glass chemical coatings andrelated products at various locations in the State ofOhio and in other States of the United States.Respondent's operation at Circleville, Ohio, is theonly plant involved in this proceeding.The complaint alleged, the answer admitted, andIfind that Respondent is engaged in commercewithin the meaningof the Act.II.THE LABORORGANIZATION INVOLVEDInternationalChemicalWorkers Union, Local776, AFL-CIO, is a labor organization admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICES451Respondent'sCircleville plant started productionin 1963.As a part of the startup process all jobs inthe plant were evaluated and labor grades assignedby Respondent in accordance with Respondent's"Job Evaluation Manual for Hourly RateJobs." Atthe time the Circleville jobs were initially evaluatedthereunder,the employees at the plant were notrepresented by a union.In 1965 International Chemical Workers Union,Local No.776, AFL-CIO, was certified as the bar-gaining representative for all production and main-tenance workers in Case 9-RC-6213 in the follow-ing appropriate unit:"All production and main-tenance employees of the Employer includingprocesscontrolmen,productfinishers,warehousemen,and utility maintenance men, em-ployed at Circleville,Ohio,but excluding all otheremployees,technicians,material dispatchers, officeclericalemployees,guards,and supervisors asdefined inthe Act."After the certification but prior to the negotia-tionof the first and current labor agreement,Respondent'smanager of wage and salary adminis-tration met with the local union committee and ex-plained in detail Respondent'sjob evaluationsystem.The union committee was given a copy oftheRespondent's "Job EvaluationManual forHourly Rate Jobs"and a copy of the "Job Evalua-tion Sheet"showing the point range for LaborGrades I through 14. As part of the training sessionfor job evaluation,members of the union commit-tee actually tried their hand at evaluating jobs usingthe criterias set forth in the job evaluation manualand the job evaluation schedule listing LaborGrades I through 14, together with a point rangeapplicable to each job class.Thereafter,theUnionandRespondentnegotiated a collective-bargaining agreement, thefirst such agreement between these parties, whichbecame effective on September20, 1965,and by itsterms was to continue in full force and effect untilSeptember 20, 1968.Article IX of this agreementreads as follows:ARTICLE IX-WAGESSection 1.The CirclevilleWage Schedulesetforth in the addendum shall become effectiveSeptember 20, 1965, and shall be considered apart of this Agreement.Section 2. All jobs covered by this Agree-ment have been analyzed and evaluated in ac-cordance with the procedures set forth in the"Job EvaluationManual for Hourly RatedJobs" which is accepted and agreed to by the'Thisterm specifically includes the attorneys appearing for the GeneralCounsel at the hearing 452DECISIONSOF NATIONALLABOR RELATIONS BOARDparties.Except as provided below, the resultingjob descriptions and the labor grade applicableto such jobs,are accepted by both the Com-pany and the Union for the term of this Agree-ment.These job descriptions are written forthe sole purpose of identifying the various jobsin order that proper evaluation may be made.Theydo not constitute an exclusive listing ofall duties that may be required of an employeein the job nor shall they be construed so as toprevent other employees from performing thesame or similar work.The existence of a jobdescription does not mean that the job mustnecessarily be filled.Wages applicable to thevarious labor grades are listed in the WageSchedule which appears as an addendum at theend of the Agreement and is a part hereof.TheWage Schedule shall becomeeffectiveupon thesigning ofthisAgreement and shall remainundisturbedfor the lifethereof,except as pro-vided below.Section 3. It is recognized that the establish-ment of new jobs or a change in job content ofestablished jobs may from time to time requirethe adjustment or modification of existing jobrates or the installation of new job rates not ineffect on the plant's wage scale as of the dateof this Agreement.Thismay be due to newmanufacturing processes,new products, newunits,new occupations,etc.In such casesManagement will, withinthe framework of theexisting labor grades and Wage Schedule at-tached to and made apart of thisAgreement,develop an appropriate wage rate as follows:(1)Management will evaluate a new orrevised job using the accepted evaluationprocedure to determine the appropriatelabor grade.A copy of thejob descriptionwill be furnished to the Union.(2)Management's determination of the laborgrade will be reviewed jointly with the UnionCommittee in an attempt to arrive at a mu-tual agreement.(3) Employees'hourly rates will be adjustedaccording to the results of any re-evaluation.Section 4.If such agreement is not reached,the labor grade and applicable wage rateproposed by the Company shall be put into ef-fect.If,after a trial period of twenty (20)calendar days, the Union shall claim any in-equity with respect to such labor grade and thewage rate,the claim may be submitted to theSettlement of Complaints procedure in ac-cordance with Article XVII, provided the com-plaint is submitted in writing within twenty(20) calendar days beginning immediatelyafter the last day of such trial period;otherwisethe new or adjusted labor grade and wage rateshallbe considered satisfactory and shallremain unchanged for the life of this Agree-ment.If a complaint is submitted to the arbitrationmachinery,the decision shall be governed bythe principle that the new labor grade andwage rate shall bear a fair relationship to theother jobs in the plant.The decision shall beeffective as of the date when the employee wasassigned to the `new' job[Emphasis supplied.]The CirclevilleWage Schedule attached to theAgreement referred to Labor Grades 4 through 12,exclusively.When the union negotiators attemptedto secure the inclusionof LaborGrade 13 duringthe negotiations, Respondent refused on the groundthat all Circleville jobs had been ratedfrom LaborGrades 4 through 12. Hence,theWage Scheduleaddendum was restrictedtoLaborGrades 4through 12.In the administration of Respondent's job evalua-tion program,an attempt is made to review all eval-uated jobs,hourly or salaried,union or nonunion,at least once each year to determine whether therehad been any change in job content which warrantsa reevaluation up or down.Such a review was conducted at theCirclevilleplant by William T. Branthoover,Respondent'sassistant manager, wage and salary administration,intheperiodMarch 8 through10,1967.Branthoover, working with a local plant committeeconsisting of the plant manager, the departmenthead,the immediate supervisor,and the industrialrelations manager,reviewed all jobs at Circleville todetermine which,if any, warranted reevaluation. Asa result of this review this committee, with concur-rence from Branthoover,did propose reevaluationsfor several salaried nonunion jobs as well asan increase from Labor Grade 12 to Labor Grade13 for the maintenance man occupation "to reflecttheadditional responsibility and training nowrequired in connection with expanded instrumenta-tion requirements and maintenance responsibilitiesin the new polyether plant."The results of this reevaluation of the main-tenance man occupation were confirmed to theplantmanager by Branthoover in a letter datedMarch 15, 1967.Donald F.Cree, Circleville plant manager, ad-visedAlvinYork,Local Union president, 2 or 3days prior to March17, 1967,that Respondent hadunder consideration for reevaluation the main-tenance man occupation from Labor Grade 12 toLabor Grade 13 as well as a 25-cent across-the-board wage increase and a year's extension of thecurrent agreement.Yorkwas noncommittal. Creesuggested that Respondent and a union committeemeet at the L & K Restaurant on March17, 1967,when Respondent would submit a proposition tothe Union.On March 17, a group of Respondent officialsheaded by Cree held a dinner meeting with some ofthe local union officers headed byYork. At thismeeting,Creehanded the following written PPG INDUSTRIES, INC.proposal to York in addition to orally proposing animmediate25-cent across-the-boardwage increase:AMENDMENT TO ARTICLES OF AGREEMENTPittsburgh Plate Glass Company, CirclevillePlant, Circleville, Ohio (referred to herein asthe "Company") and the International Chemi-calWorkers Union and its Local No. 776(referred to herein collectively as the "U-nion"),hereby amend the ARTICLES OFAGREEMENT between the parties dated Sep-tember 20, 1965 (referred to herein as the"ARTICLES OF AGREEMENT"), as follows:1.ARTICLE IX-WAGES, Section 1 of theARTICLES OF AGREEMENT is amended toread in its entirety as follows:Section1.The Circleville Wage Scheduleset forth in the addendum shall become ef-fective,and shall be considered a partof this Agreement.II.Effective,theWage Schedule at-tached to this Amendment covering LaborGrades 2 through 13 is substituted for theWage Schedule attachedas anaddendum totheARTICLES OF AGREEMENT coveringLabor Grades 4 through 12.III.ARTICLEXX-TERM OF CON-TRACT, Section 1 of the ARTICLES OFAGREEMENT is amended to read in its en-tirety as follows:Section1.ThisAgreement, as amended,shall become effective,and shall con-tinuein full force and effect until 6: P.M.,September 20, 1969, and shall automati-callyrenew itself from year to yearthereafter unless either party desires todiscontinue or modify the existing Agree-ment upon any termination date; at leastsixty (60) days' prior written notice ofsuch intent must be given to the otherparty hereto. Notice under this Sectionwill be by registeredmail. Inthe event ofnotice of cancellation or modification ofthe Agreement, it shall be the duty of allparties to meet in joint conference withinthirty (30) days after receipt of notice forthepurpose of negotiating a new ormodified agreement. It is further agreedthat proposed changes or new agreementsshall be presented not later than the firstday of its conference by the party servingnotice.Although the union group objected to the proposal,York did agree to submit it to the union member-ship for approval or disapproval.On Tuesday, March 21, York advised John E.Bowen, industrialrelationsmanagerat Circleville,that the proposal had been voted down by a vote of33 against and 13 for, out of a total union member-ship of 58.Approximately 1 week later, on or about March45324, Plant Manager Cree and IndustrialRelationsManager Bowen again discussedthe reevaluation ofthe maintenanceman with twounionofficers, Yorkand Crooks. York advised Cree that the proposedGrade 13 wouldcause dissentionin the unionranks. Cree answered, "Take your time, we want tobe right on this" and then suggested that it might bebest to have "one great mass confusion" and get itover with.Subsequently, York did discuss the matter againwith his committee and thereafter advised Cree andBowenthat the committee had turned it down.However, on March 27, Respondent unilaterallyincreased the maintenanceman from Labor Grade12 to Labor Grade 13 with a corresponding in-crease in wage rate.On March 30, York addressed the following tele-gramto Cree:You have indicated to me that it is presentlythe Company's intention to create a Grade 13for themaintenancemen. I wish to point out toyou that Article IX, Section 3 requires that anyreevaluation be within the framework of theexistinglabor grades and wage schedule at-tached to and made a part of the agreementwith the Company.At the present time there is no Grade 13 in thecontract and such cannot be added during thelifeof the contract without the agreement ofthe Union.Ifmanagementunilaterally creates a Grade 13formaintenance men, such action will be awillfuland knowing breach of the contract(having notice by this wire) and as such-wouldalso be an unfair labor practice under Sections8(a) 1, 3, and 5 of the NLRA. Such actionwould amount to coercion of members of thebargainingunit in the exercise of their rightsunder Section 7 of the NLRA with an effect ofsettingmaintenancemen againstproductionmen thereby weakening the Union, and wouldalso be an affirmative showing that the Com-pany bargained in bad faith with the Union inexecutingthe agreement between the Unionand the Company which was signed on the20th day of September, 1965.Furthermore, the Company and the Union mu-tually agreed in Article XXII, Section 2 of thecontract that neither party would have a dutyor right toinsistthat the other party bargaincollectively during the life of this agreementwith respect to any economic or non-economicdemands.Therefore, the Union is unwilling todiscuss the increase of the maintenance menfrom Grade 12 to Grade 13, unless manage-ment will also agreeto negotiate an increasefor everyone within the bargaining unit withoutan extensionof the contract. 454DECISIONSOF NATIONALCree replied to York by letter dated April 5 asfollows:Reference is made to your telegram datedMarch 30, 1967 protesting the Company's ac-tion in reevaluating the Maintenance Man jobfrom Labor Grade 12 to Labor Grade 13.Ifa job evaluation program is to worksatisfactorily, it is imperative that the jobscovered by the program be reviewed from timeto time so that any substantial changes in jobcontent may be properly reflected in the ratefor the job. Depending upon the nature of thechanges, the reevaluation may result in reclas-sifying the job in a lower labor grade, the samelabor grade, or a higher labor grade.On March 8-10, 1967, W. T. Branthoover,AssistantManager for Wage and Salary Ad-ministration, visited Circleville in connectionwith a routine review of bargaining unit jobs.As a result of this review the Maintenance Manjob was reevaluated from Labor Grade 12 toLaborGrade 13 to reflect the additionalresponsibility and training now required inconnectionwithexpanded instrumentationrequirements and maintenance responsibilitiesin the new polyether plant. The reevaluationindicated that there was justification for in-creasing the points allotted to the factorsTraining Time and Responsibility. Since thetotalpoint score on the reevaluation washigher than the maximum for Labor Grade 12,itwas necessary to institute a new Labor Grade13 in accordance with the Company's standardjob evaluation procedure.Under our labor contract, it is not necessaryto wait until the termination of a contract toreevaluate jobs where the situation warrants.Article IX, Section 3 recognizes that there maybe a change in job content during a contractterm and provides a procedure for reevaluatingjobs to reflect the impact of any such changes.The procedure outlined in Section 3 is quiteclear and was followed to the letter in thereevaluation of theMaintenanceMan job.Your reference to Article XX, Section 2 insupport of your position that neither party hasa duty or right to insist that the other partybargain collectively during the life of theagreement is not applicable in this instance forthe reason that Article IX specifically providesa procedure to be followed in reevaluating jobsto reflect changes in job content during thecontract term. We are not asking the Union tobargain concerning this matter, merely todischarge its responsibilities under the con-tract. Finally, it is certainly difficult for me tosee how the Company could be in violation ofthe National LaborRelationsAct when it scru-The factshere are not indispute As set forth above,the Examiner hasin large part plagiarized Respondent'sbriefwithminor changes inLABOR RELATIONS BOARDpulously followed the procedure set forth inthe contract for adjusting wage rates.We intend to make our job evaluation pro-gram work and to keep our evaluation of in-dividual jobs on a current basis. Accordingly,we are not willing to withdraw the increasewhich has been announced for the Main-tenanceMan. If you disagree with thisreevaluation, the contract provides in Section4 of Article IX the procedure to be followed bythe Union in protesting the reevaluation.So the maintenance man remained at LaborGrade 13 despite the protest.Thereafter,onApril9,theUnion did filegrievance 13 alleging that the Company's action inreevaluating themaintenance man's job was inviolation of article XIII of the Labor Agreement.After requesting and receiving an extension of 15days from May 10 to 25 to further process thegrievance,theUnion on May 24 withdrew thatgrievance.2On April 18, Cree addressed a "Mr. and Mrs."letter to the entire membership of Local 776 andtheir wives advising them as follows:As you probably know, the present contractbetween the Company and Local 776 providesfor an increaseof $0.08 per hour on Sep-tember 20, 1967, and is scheduled to expire onSeptember 20, 1968. When that contract wassigned,both the Company and the Union be-lieved it to be a good agreement. Since thattime, however, there has been a substantial in-crease in the cost of living, and both our em-ployees and the Company have had to pay in-creased prices for the things they buy.Because theCompany now believes that theexistingwage schedule no longer meets theneeds of its employees, the following offer wasmadeto your Union on March 16:1.The wages of all employees would beincreased$0.25 per hour effective March20, 1967, and the increase of $0.08 anhour which is provided by the existingcontract would still go into effect on Sep-tember 20, 1967.2.The job of Maintenance Man would bereclassified from Labor Grade 12 to LaborGrade 13.3.The existing contract, which is due toexpire on September 20, 1968, would beextended, and an additional increase of$0.08 per hour would be made effectiveon September 20, 1968.This recent voluntary Company offer wouldhave increased the wages of each employee byaminimumof $780 for the period betweenphraseology, some chronologicalrearrangement,a few additional para-graphs, andquotations from the actual documents PPG INDUSTRIES, INC.March20, 1967 andSeptember20, 1968. Inreturn for this,the Company only asked thatthe current contract be extendedfor one yearwith an additional$0.08 perhour increase.This, inmy opinion,was very fair andgenerous.Iwas very disappointedto learn thatthe Unionmembershiphad votedagainst accepting theCompany's offer. I want you to know that ouroffer was made ingood faith, and that the lossof pay which you will suffer over the next 18months cannotbe attributed to the Company.As determinedby the Union vote, our only al-ternative now isto pay the schedule of wagesprovided forin the contract until it expires onSeptember20, 1968. However, I want to as-sure you thatthe Company is always ready todiscuss problemswith employeesat any time.[Emphasis supplied.]ConclusionsIn this Trial Examiner's experience,this case isunique in that there is only one point of disagree-ment between the parties and that on a question ofmixed law and fact. Respondent's brief sets forththis disagreementas follows:The General Counsel apparently bases its posi-tion that the Company unlawfully refused tobargain with the Union on one sentence in Ar-ticle IX of the labor contract which reads asfollows.In such cases management will, within theframework of his existing Labor Gradesand Wage Schedule attached to and madea part of this agreement, develop an ap-propriate wage rate as follows:Since,according to the General Counsel, thewage schedule which in a part of the agree-ment lists only labor grades 1 [sic-actually 4]through 12, the Company had no right underArticle IX to unilaterallyinstallLabor Grade13 for the Maintenance Man. This argumentignores the fact that in Section 2 of Article IX,theUnion accepts and agrees to the "JobEvaluationManual for Hourly Rate Jobs,"which,of necessity, includes Respondent's Ex-hibit 3 listing Labor Grades 1 through 14 andthe point ranges applicable to each suchGrade. As Respondent's witness Branthooverstated,Respondent'sExhibit 3 is an integraland essential part of the job evaluation systemwhich the Union accepted in Article IX of thelabor contract....Thus Respondent's argument in its brief is thatthe reference to the manual in article IX, section 2,of the contract necessarily includes all 14 laborgrades referred to in such manual.General Counsel,on the contrary,argues in hisbrief that the references to the Circleville WageSchedule addendum which admittedly is limited to455labor grades 4 to 12 in article IX, sections 2 and 3,restrict the labor grades and wages negotiatted inthe contract to Grades 4 through 12:Section 2 ... Wages applicable to the variouslabor grades are listed in the Wage Schedulewhich appearsas anaddendum at the end ofthe Agreement and is a part hereof. The WageSchedule shall become effective upon the sig-ning of this Agreement and shall remainundisturbed for the life thereof, except as pro-vided below:Section 3 ... In such cases Management will,within the framework of the existing laborgrades and Wage Schedule attached to andmade a part of this Agreement, develop an ap-propriate wage rate as follows ....Under ordinary contract construction the phrase"within the framework of the existing labor gradesand Wage Schedule attached to and made a part ofthisAgreement" in section 3 must necessarily limitthe labor grades with their accompanying wages toLabor Grades 4 through 12 at the Circleville plant.Section 2 provides that those grades "shall remainundisturbed" for the life of the Agreement. Hence,under the terms of the Agreement, the Union wasunder no duty to bargain over the establishment ofa new labor grade.If further corroboration of this construction ofthe contract is required,it isto be found in the un-denied testimony in the record that during thenegotiationof the contract the Union requested theinclusionof Labor Grade 13 in the Wage Scheduleaddendum to the contract but that Respondentrefused itsinclusionon the grounds that only LaborGrades 4 through 12 jobs existed at Circleville.Thus, I must find that by the agreement of theparties, the labor grades at the Circleville plant, andthe wages thereof, were restricted to Labor Grades4 through 12 exclusively for the duration of thenegotiated agreement.With thatdisagreementso settled by ordinaryrules of contract construction, the law applicable tothe instantcase and to all the various legal conten-tions madeis set forth by the Board in the case of C& S Industries, Inc.,158 NLRB 454.In the C & S case the respondent employer andthe certified union had reached a collective-bar-gaining agreementsetting forth the wage rates ofthe various jobs. During the life of that agreementrespondentsuggestedto the union the possibility ofestablishingincentive wage ratesin lieuof the wagerates negotiatedin the collective-bargaining agree-ment.When the union objected, the respondentemployer unilaterally established such incentiverates without the consent of the certified union. Asoccurredin the instantcase, the union in C & S atfirstbrought its objections to this unilateralestablishmentof the incentive wages under thegrievanceprocedurebut laterwithdrew suchgrievancesand filed unfair labor practices. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDIn C & S the Board answered all questions raisedhere as follows:It is true, of course, that where during timelynegotiations for a new agreement, an employerhas offeredto bargainwitha union concerninga proposedchange incontract conditions andtheUnion has refused to bargain, the Em-ployer does not violate his statutory obligationif following the effective period of the expiringcontract he unilaterallyinstitutesthe change.The situation is different, however, where, ashere, an employer seeks to modify during thelifeof an existing contract terms and condi-tions of employment embodied in the contractand made effective for its term. In the lattersituation,a bargainhaving already been struckfor the contract period and reduced to writing,neither party is required under the statute tobargain anew about the matters the contracthas settled for its duration, and the Employer isno longer free to modify the contract over theobjection of the Union.The Board has also held that an employer actsin derogation of his bargaining obligation uderSection8(d),and hence violates Section8(a)(5), when he unilaterally modifies contrac-tual terms or conditions of employment duringthe effective period of a contract-and thiseventhough he has previously offered to bar-gainwith a union about the change and theUnion has refused.*In the instant case, we think it quite clear,and we find, that Respondent's unilateral su-perimposition of an incentive wage plan uponthe contractually established wage structureoperated as a "modification" of contractterms,within the meaning of Section 8(d).Although the contract makes no specific men-tion of wage incentives, such incentives are in-separably bound up with and are thus plainlyan aspect of the payment of wages, a subjectexpressly covered by the contract. Any doubtof this is removed by the presence in the con-tractofArticleXXIX,which expresslyprohibits any change in the method of paymentwithout the written consent of the parties. Wetherefore conclude, for reasons above setforth, and without regard to whether or notRespondent made a sufficient prior offer tobargain, that Respondent's unilateral installa-tion of its wage incentive system was in deroga-tion of its statutory obligation under Section8(d), and was therefore violative of Section8(a)(5). [All citations omitted.]In addition, the respondent employer inC & S,like Respondent here, argued that the union's com-plaint should have been heard under the grievanceand arbitration provisions of the contract betweenthe two. On this point the Board held in C & S asfollows:Section 10(a) of the Act, which confers onthe Board power to prevent unfair labor prac-tices, provides that "[t]his power shall not beaffected by any other means of adjustment orprevention that has been or may be establishedby agreement, law, or otherwise. . . ." TheBoard is not precluded from resolving an un-fair labor practiceissue callingfor appropriateremedial relief under the Act, simply becauseas incident thereto it may be necessary to con-strue the scope of a contract which an arbitra-tormay also be empowered to construe.Althoughit lies in adiscretion of the Board todefer to arbitration, we do not regard the con-troversy before usas one callingfor our exer-cise of such discretion. Here we do not have anissue which, although cast in unfair labor prac-tice terms, is essentially one involving a con-tract dispute,making it reasonably probablethat arbitration will put the statutory infringe-ment finally at rest in a manner sufficient to ef-fectuate the policies of the Act. Nor doesresolution of the unfair labor practice issuehere involved primarily turn on an interpreta-tion of specific contractual provisions of am-biguousmeaning,within the special com-petence of an arbitrator to determine. Nor haseither party placed this dispute before an ar-bitrator or secured an award passing upon anyother issues here raised. In urging deferral toarbitration, the Respondent contends only thattheincentiveplanwasnotspecificallyprohibited by the contract and that itsinstalla-tionwas economically justified.But,forreasons earlier indicated, the absence of aspecific incentive plan prohibition cannot anddoes not affect our judgment that Respon-dent's unilateral action was violative of theAct.And we agree with the Trial Examinerthat Respondent's claim of economic necessityaffords no justification for its unlawful con-duct.Consequently, and as no other com-pelling reason appears for our doing so, weshall not defer to arbitration.In view of the foregoing and the entirerecord in the case, we find that the Respondentviolated Section 8(a)(5) by instituting, withoutthe consent of the Union, a wage incentivesystem during the term of the existing collec-tive-bargaining agreement.The Board's decision in C & S might just as wellhave been written as the decision in the instantcase. I refrain from quoting the whole decision in C& S only in the interest of saving space.Accordingly, I must, and hereby do, find thatRespondent violated Section 8(a)(1) and (3) of theAct by unilaterally establishing Labor Grade 13.Interference, Restraint, and CoercionIn the light of all the circumstances here Respon-dent's "Mr. and Mrs." letter of April 18 to the em- PPG INDUSTRIES INC.457ployees can only be interpreted as an attempt byRespondent to undercut the authority of the Unionas the bargaining representative of the employees inthe appropriate unit and as an attempt to denigratethe Union as such. One of the best ways to achievesuch resultsisby the method employed by theRespondent in this instance:Let the wives knowhow much money their husbands are supposedlylosing by following the advice of the bargainingagent-a decision incidentally which the husbandsadopted rather overwhelmingly in this instance. Awoman talking to her husband about money sup-posedly lost often proves most persuasive-whichno doubt accounts for the "Mr. and Mrs." addressof the communication.The concluding sentence of these letters removesall doubts as to the Respondent's purpose lurkingbehind the communication:"However,Iwant to as-sure you that the Company is always ready todiscuss problemswith employeesatany time."(Emphasis supplied.)Accordingly, I must, and hereby do, find that bythese letters of April 18, 1967, the Respondent in-terfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them by theAct in violation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with theRespondent'soperations described in section I,above, have a close,intimate,and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYIthaving been found that Respondent has en-gaged in certain unfair labor practices,itwill berecommended that Respondent cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent refused to bargainwith the certified representative of the employeesinan appropriate unit by unilaterally institutingLabor Grade 13 over the objection of the Union, Iwill recommend that Respondent bargain with theUnion upon request,rescind the institution ofLabor Grade 13 unless and until the Union agreesthereto,and cease and desist from institutingchanges in the wages, hours, and other terms andconditions of employment of its employees duringthe effective term of the collective-bargainingagreement covering said employees without firstreaching agreement with the Union concerningsuch changes.Because of the variety of the unfair labor prac-tices engaged in by Respondent, I sense an opposi-tion by Respondent to the policies of the Act ingeneral, and hence I deem it necessary to order theRespondent to cease and desist from in any mannerinfringing upon the rights guaranteed its employeesin Section 7 of the Act.CONCLUSIONS OF LAW1. International Chemical Workers Union, Local776, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.All production and maintenance employees ofRespondent including process control men, productfinishers,warehousemen, and utility maintenancemen employed at Circleville, Ohio, but excludingallotheremployees,technicians,materialdispatchers, office clerical employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.3.At all times since January 1965, the Unionhas been, and still is, the exclusive representative ofall the employees within said appropriate unit forthe purposes of collective bargaining with Respon-dent in regard to rates of pay, wages, hours of em-ployment, and other conditions of employment,within the meaning of Section 9(a) of the Act.4.By unilaterally instituting Labor Grade 13without the consent of the Union, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.5.By addressing a "Mr. and Mrs." letter to all ofthe employees in the appropriate unit denigratingand undercutting the Union as the representative ofsuch employees, Respondent has interfered with,restrained, and coerced its employees in the exer-cise of the rights guaranteed to them by Section 7of the Act in violation of Section 8(a)(1) of theAct.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case, I recommend that Pittsburgh PlateGlassCompany, Circleville,Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with theabove-named labor organization as the exclusiverepresentative of its employees in the following ap-propriate unit with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment:All production and maintenance employeesof Respondent including process control men,product finishers, warehousemen, and utilitymaintenancemen, employed at Circleville, 458DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio, but excluding all other employees,technicians,material dispatchers, office cleri-calemployees, guards, and supervisors asdefined in the Act.(b)Making unilateral changes in wages, rates ofpay, or other terms and conditions of employmentof its employees in the above-described appropriateunit during the term of the contract without firstreaching agreement with the above-named Unionconcerning such changes and particularly byestablishing Labor Grade 13 over the Union's ob-jection.(c) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist the above-named or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities ex-cept to the extent that such right may be affectedby the provisosin Section8(a)(3) of the Act.2.Take the following affirmative action, which Ifind necessary to effectuate the policies of the Act:(a)Upon request of the above-named Union,rescind the instituting of Labor Grade 13 whichRespondent unilaterally instituted in the agreementwith the Union without the Union's consent(b) Post at its plant in Circleville, Ohio, copiesof the attached notice marked "Appendix."3 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify saidRegionalDirector, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'' In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 9, in writing,within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith International ChemicalWorkers Union,Local776,AFL-CIO, as the exclusiverepresentative of the employees in the follow-ing appropriate unit:Allproductionandmaintenance em-ployees of Respondent including processcontrolmen,productfinishers,warehousemen, and utility maintenancemen, employed at Circleville, Ohio, butexcluding all other employees, techni-cians,material dispatchers, office clericalemployees, guards, and supervisors asdefined in the Act.WE WILL NOT unilaternallyinstitutenewlabor grades or other changes in wages, hours,or other terms and conditions of employmentof the employees in the bargaining unitdescribed-above; during the term of any collec-tive-bargaining agreementcovering said em-ployees, without firstconsultingor bargainingwith the Union concerning such proposedchanges and reachingagreementon any suchmodification of the terms of the contract.WE WILL, upon request, revoke the institu-tion of Labor Grade 13 for our employeeswhich we unilaterally instituted on or aboutMarch 27, 1967.WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of theirright to self-organization,to form, join, orassist the above-named or any other labor or-ganization,tobargain collectively throughrepresentatives of their own choosing, to en-gage in other concerted activities for the pur-poses of collectivebargainingor other mutualaid or protection, or to refrain from any or allsuch activities, except to the extent that suchrightmay be affected by the provisos in Sec-tion 8(a)(3) of the Act.All our employees are free to become, remain, orto refrain from becoming or remaining members ofany labor organization, except to the extent thatsuch right may be affected by the provisos in Sec-tion 8(a)(3) of the Act.PITTSBURGH PLATE GLASSCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material. PPG INDUSTRIES INC.459If employees have any question concerning thisOffice,Room 2407 Federal OfficeBuilding, 550notice or compliance with its provisions, theymayMain Street,Cincinnati,Ohio 45202, Telephonecommunicatedirectlywiththe Board's Regional684-3663.